EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 7th day of
December, 2007 and is effective as of the 1st day of January, 2008 (the
“Effective Date”), among SIMMONS BEDDING COMPANY, a Delaware corporation (the
“Company”), SIMMONS HOLDCO, INC., a Delaware corporation, (“Holdco”), and
STEPHEN G. FENDRICH, an individual resident of the State of Georgia (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Holdco desire that the Executive accept employment as
President and Chief Operating Officer of the Company as of the Effective Date;
and
 
WHEREAS, the Company, Holdco and the Executive, each desire to enter into this
Agreement and set forth in writing the terms and conditions of the Executive’s
employment with the Company;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
SECTION 1.                                EMPLOYMENT.
 
1.1.           Agreement. The Company hereby agrees to employ the Executive as
of the Effective Date as its President and Chief Operating Officer, and the
Executive hereby agrees to serve the Company in such capacities, in each case
subject to the terms and conditions set forth herein.
 
1.2.           Term. The period of the Executive’s employment under this
Agreement shall commence on the Effective Date, and shall continue thereafter
for a continuously (on a daily basis) renewing two (2) year term, without any
further action by either the Company or the Executive, unless either the
Executive or the Company shall provide written notice to the other parties
hereto not to renew such term, specifying in such notice the date of such
non-renewal, in which case this Agreement shall expire on the date that is two
(2) years after the date specified in such non-renewal notice. Notwithstanding
the foregoing, this Agreement may be earlier terminated by the Company or the
Executive in accordance with the terms of Section 6 below. The date on which
termination or expiration of this Agreement is effective pursuant to the
provisions of this Section 1.2 or of Section 6 shall be referred to herein as
the “Termination Date”.  For all purposes of this Agreement, references to the
“Term” of the Executive’s employment hereunder shall mean the period commencing
on the Effective Date and ending on the Termination Date.
 
SECTION 2.                                POSITION AND DUTIES. The Executive
shall serve as President and Chief Operating Officer of the
Company.  Executive’s duties and responsibilities as the President and Chief
Operating Officer of the Company shall include the day-to-day management and
operation of the business, as well as those duties customarily associated with
an officer with a similar title, and Executive shall be accountable to, and
shall have such additional powers, duties and responsibilities as may from time
to time be prescribed by, the Chairman of the Board of Directors of the Company
(the “Company Board”) and Chief Executive Officer, the Company Board or the
Board of Directors of Holdco (the “Holdco Board”). The Executive shall perform
and discharge, faithfully, diligently, competently and in good faith, such
duties and responsibilities. The Executive (a) shall devote all of his business
time and attention and his best efforts and ability to the business and affairs
of the Company and its Subsidiaries and (b) shall not engage in other business
activities whether or not compensated during the Term without the prior written
consent of the Holdco Board (provided, however, that Executive may devote a
reasonable amount of time and attention to the management of his personal
affairs and investments or serving as a director or officer of any charitable,
religious, civic, educational or trade organizations, so long as such
activities, individually or in the aggregate, do not interfere with the
performance of the Executive’s duties and responsibilities under this
Agreement).  The services of the Executive shall be based at the offices of the
Company in the Metropolitan Area; provided, however, that the Executive
acknowledges that substantial travel will be required because the Company
conducts operations and maintains facilities throughout the United States and
elsewhere around the world.
 
SECTION 3.                                COMPENSATION. Subject to all of the
terms and conditions hereof and to the performance by the Executive of his
duties and obligations to the Company:
 
3.1.           Salary.  As compensation for services performed during the Term,
the Company shall pay the Executive a salary at a rate of $500,000 per annum or
such other amount as may from time to time be established by the Holdco Board
(such annual rate of salary in effect from time to time referred to as the
“Salary”), payable at regular intervals in accordance with the Company’s normal
payroll practices now or hereafter in effect.  The Holdco Board may consider and
declare from time to time increases in the salary it pays the Executive and
thereby increase the Salary. Any and all increases in the Executive’s Salary
pursuant to this Section 3.1 shall cause the level of the Executive’s Salary
hereunder to be increased by the amount of each such increase for all purposes
of this Agreement, and the increased level of Salary as provided in this Section
3.1 shall become the level of the Executive’s Salary for the remainder of the
Term unless and until there is a further increase in Salary as provided herein.
Except as otherwise provided in this Agreement, the Salary shall be prorated for
any period of less than a full fiscal year.
 
3.2.           Annual Bonus. As additional compensation for services hereunder,
the Executive shall be eligible for a bonus for each Bonus Year during the Term.
The amount of any such bonus shall be determined based upon the achievement of
specified levels of operating performance by the Company for such Bonus Year
measured by the business plan approved by the Board for such fiscal year (the
“EBITDA Performance”). The target bonus payable for any Bonus Year with respect
to the EBITDA Performance shall equal 70% of the Salary.  The actual bonus
payable for any Bonus Year with respect to the EBITDA Performance shall be
computed as set forth on Exhibit A attached hereto and incorporated herein by
this reference; provided, however, that the actual bonus payable, if any, in for
the fiscal year in which termination occurs shall be determined in accordance
with the provisions in Section 7. Any bonus payable under this Section 3.2 is
referred to herein as an “Annual Bonus”. For the purpose of calculating
Executive’s Annual Bonus for each fiscal year pursuant to this Section 3.2, the
target bonus payable with respect to such fiscal year shall equal 70% of
Executive’s actual salary earned at Simmons for such year (excluding any special
bonuses paid pursuant to Section 3.4 below).
 
3.3.           Current Shares and Additional Stock Options.  The parties
acknowledge that the Executive currently holds (a) 30,000 Class B Common Stock
of Holdco (“Class B Shares”) pursuant to the Amended and Restated Restricted
Stock Agreement between the Executive and Holdco (which superseded Simmons
Company) dated April 18, 2006, as amended from time to time, and (b) 12,500
Class B Shares pursuant to the Restricted Stock Agreement between the Executive
and Holdco (which superseded Simmons Company which superseded THL Bedding
Holding Company) dated February 21, 2004, which 12,500 Class B Shares vested
upon the sale of Sleep Country USA, Inc. on or about July 24, 2006
(collectively, the “Previous Stock Agreements”).  Pursuant to the Previous Stock
Agreements, the Executive is a participant in the Second Amended and Restated
Simmons Holdco, Inc. Equity Incentive Plan, as amended from time to time (the
“Plan”) and has also entered into the Securityholders Agreement between Holdco
and Executive dated as of February 9, 2007 (“Securityholders Agreement”) and the
Registration Rights Agreement between Holdco and Executive dated as of February
9, 2007 (“Registration Rights Agreement”).  Holdco will issue Executive options
to purchase an additional 30,000 shares of the Class B Shares under the Plan,
which options will be subject to vesting and terms and conditions as provided in
the stock option agreement between Holdco and the Executive dated as of the date
of issuance (the “Stock Option Agreement”).  These options to purchase Class B
Shares will be issued after formal approval by the Holdco Board of the same. 
 
3.5.           Business Expenses. During the Term, the Executive shall be
entitled to receive prompt reimbursement by the Company for all reasonable
business expenses incurred by him on behalf of the Company or any of its
Subsidiaries or Affiliates  in performing services hereunder; provided, however,
that the Executive shall properly account therefor in accordance with
requirements for federal income tax deductibility and the Company’s and/or
Company Board’s policies and procedures.
 
3.6.           Fringe Benefits.  At the election of the Executive and during the
Term, the Executive shall be entitled to participate in or receive benefits
under any life insurance, health and accident plans, retirement plans and other
similar fringe benefit arrangements made generally available by the Company to
its executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Company acknowledges and agrees that the Executive will
continue to participate in and receive benefits under (at the current level) the
employee benefit plans which the Executive is currently participating, subject
to changes in such plans applicable to all other employees similarly
situated.  These benefits include an annual executive physical, financial
planning, an additional long term disability insurance policy provided at no
cost to Executive, and a $1.0 million term life insurance policy, convertible to
whole life, which can be assumed by the Executive. Notwithstanding any other
arrangements that the Company may make available from time to time to its other
executives or key management employees, the Salary, the bonuses payable under
this Agreement and participation in the Plan as provided in Section 3.3 of this
Agreement shall be in lieu of the Executive’s participation in any other bonus,
equity incentive or equity-type incentive plans established by the Company,
except that the Executive shall be entitled to participate in any supplemental
executive retirement plans, “401(k) plans” and profit sharing plans.
 
3.7.           Vacations. During the Term, the Executive shall be entitled to
twenty (20) working days of paid vacation in each year and shall also be
entitled to all paid holidays given by the Company to its employees. The paid
vacation days shall be prorated for any period of service hereunder less than a
full year. The Executive shall not be entitled to cash compensation for any
vacation time not taken during the Term and shall not be entitled to accrue
unused vacation.
 
3.8.           Transportation Stipend. During the Term, the Executive shall be
entitled to a stipend of $750 each month to cover expenses associated with
transportation, including leasing or owning an automobile; provided, however,
that the Executive shall properly account therefor on his federal and applicable
state tax returns and related documentation in accordance with the requirements
for federal income tax deductibility and the Company’s policies and procedures.
 
SECTION 4.                                OFFICES; SUBSIDIARIES AND AFFILIATES;
INDEMNIFICATION.
 
4.1.           Generally. The Executive agrees to serve during the Term, if
elected or appointed thereto, in one or more positions as an officer or director
of the Company or any of its Subsidiaries or Affiliates, or as an officer,
trustee, director or other fiduciary of any pension or other employee benefit
plan of the Company or any of its Subsidiaries or Affiliates. Service in such
additional positions will be without additional compensation except for
reimbursement of reasonably related business expenses on the same terms as
provided elsewhere in this Agreement.
 
4.2.           Indemnification. The Company agrees that in connection with the
Executive’s service in additional positions as provided under Section 4.1, the
Executive shall be entitled to the benefit of any indemnification provisions in
the charter and by-laws of the Company and any of its Subsidiaries and
Affiliates for which the Executive serves in such an additional position and any
director and officer liability insurance coverage carried by the Company and any
of its Subsidiaries and Affiliates for which the Executive serves as an officer
or director; provided, however, that this Section 4.2 shall not impose on the
Company or any of its Subsidiaries or Affiliates any obligation to include any
such indemnification provisions in its charter or by-laws or to maintain any
such insurance coverage.
 
SECTION 5.                                RESTRICTED ACTIVITIES.
 
(A)           Executive acknowledges that (1) the Company has separately
bargained and paid additional consideration for the restrictive covenants
herein; and (2) the Company will provide certain benefits to Executive hereunder
in reliance on such covenants in view of the unique and essential nature of the
services Executive will perform on behalf of the Company and its Subsidiaries
and Affiliates and the great, immediate and irreparable injury that would befall
the Company, its Subsidiaries and Affiliates should Executive breach such
covenants.
 
(B)           Executive further acknowledges that his services are of a special,
unique and extraordinary character and that his position with the Company will
place him in a position of confidence and trust with employees of the Company
and its Subsidiaries and Affiliates and with the Company’s other constituencies
and will bring him into close contact with many of the Company’s, its
Subsidiaries’ and Affiliates’ Customers, Customer Prospects, Vendors, Trade
Secrets, and Confidential Information.
 
(C)            Executive further acknowledges that the type and periods of
restrictions imposed by the covenants in this Section 5 are fair, reasonable and
necessary to protect the Company’s legitimate business interests and its
Customer, Customer Prospect, and/or Vendor relationships, Trade Secrets, and
Confidential Information and that such restrictions will not prevent Executive
from earning a livelihood.
 
(D)            Having acknowledged the foregoing, Executive covenants and agrees
with Company as follows:
 
5.1.          Duty of Confidentiality. Executive agrees that during his
employment with the Company and for a period of five (5) years following the
termination of such employment for any reason, Executive shall not directly or
indirectly divulge or make use of any Confidential Information outside of his
employment with the Company (so long as the information remains confidential)
without the prior written consent of the Company.  Executive shall not directly
or indirectly misappropriate, divulge, or make use of Trade Secrets for an
indefinite period of time, so long as the information remains a Trade Secret as
defined by the DUTSA and/or any other applicable law.  Executive further agrees
that if he is questioned about information subject to this agreement by anyone
not authorized to receive such information, Executive will notify the Company’s
General Counsel within 24 hours.  Executive acknowledges that applicable law may
impose longer duties of non-disclosure, especially for Trade Secrets, and that
such longer periods are not shortened by this Agreement.


5.2.           Return of Confidential Information And Company
Property.  Executive agrees to return all Confidential Information and/or Trade
Secrets within three (3) calendar days following the termination of his
employment for any reason.  To the extent Executive maintains Confidential
Information and/or Trade Secrets in electronic form on any computers or other
electronic devices owned by him, Executive agrees to irretrievably delete all
such information and to confirm the fact of deletion in writing within three (3)
calendar days following termination of employment with the Company for any
reason.  Executive also agrees to return all property in his possession at the
time of the termination of his employment with the Company, including but not
limited to all documents, records, tapes, and other media of every kind and
description relating to the Business of the Company and its Customers, Customer
Prospects, and/or Vendors, and any copies, in whole or in part, whether or not
prepared by you, all of which shall remain the sole and exclusive property of
the Company.


5.3.           Proprietary Rights.  Proprietary Rights shall be promptly and
fully disclosed by Executive to the Company’s General Counsel and shall be the
exclusive property of the Company as against Executive and Executive’s
successors, heirs, devisees, legatees and assigns.  Executive hereby assigns to
the Company his entire right, title, and interest therein and shall promptly
deliver to the Company all papers, drawings, models, data, and other material
relating to any of the foregoing Proprietary Rights conceived, made, developed,
created or reduced to practice by Executive as aforesaid.  All copyrightable
Proprietary Rights shall be considered “works made for hire.”  Executive shall,
upon the Company’s request and at its expense, execute any documents necessary
or advisable in the opinion of the Company’s counsel to assign, and confirm the
Company’s title in the foregoing Proprietary Rights and to direct issuance of
patents or copyrights to the Company with respect to such Proprietary Rights as
are the Company’s exclusive property as against Executive and Executive’s
successors, heirs, devisees, legatees and assigns under this Section 5.3. or to
vest in the Company title to such Proprietary Rights as against Executive and
Executive’s successors, heirs, devisees, legatees and assigns, the expense of
securing any such patent or copyright, however, to be borne by the Company.


5.4.           Non-Competition.  Executive covenants and agrees that, during the
term of his employment with the Company and for two (2) years after the
termination thereof, regardless of the reason for the employment termination,
Executive will not, directly or indirectly, anywhere in the Continental United
States, on behalf of any Competitive Business serve in a senior executive or
similar capacity, whether as owner, partner, investor, consultant, agent,
employee or co-venturer, or undertake any planning for any Competitive Business.


5.5.           Non-Solicitation of Customers, Customer Prospects, and
Vendors.  Executive also covenants and agrees that during the term of his
employment with the Company and for two (2) years after the termination thereof,
regardless of the reason for the employment termination, Executive will not,
directly or indirectly, solicit or attempt to solicit any business from any of
the Company’s Customers, Customer Prospects, and/or Vendors with whom he had
business related contact during the last two (2) years of his employment with
the Company.


5.6.           Non-Solicitation of Employees.  Executive also covenants and
agrees that during the term of his employment with the Company and for two (2)
years after the termination thereof, regardless of the reason for the employment
termination, Executive will not, directly or indirectly, on his own behalf or on
behalf of or in conjunction with any person or legal entity, recruit, solicit,
or induce, or attempt to recruit, solicit, or induce, any non-clerical employee
of the Company with whom Executive had personal contact or supervised while
performing his Job Duties, to terminate their employment relationship with the
Company.


5.7.           No Disparagement.  Executive will not make any negative,
disparaging or defamatory statement, comment, or remark, directly or indirectly,
either in writing or any other medium, regarding the Company, Thomas H. Lee
Partners, or any of their respective officers, directors, employees, affiliates,
subsidiaries, successors and assigns, compelled truthful testimony under oath
being expressly accepted.


5.8.           False Claims Representations, Cooperation and
Promises.  Executive also agrees to disclose to the Company any information he
learns concerning any conduct involving the Company that he has any reason to
believe may be unlawful.  Executive promises to cooperate fully with the Company
during and after his employment with the Company in any investigation the
Company undertakes into matters occurring during his employment with
Company.  Executive agrees that, as and when requested by the Company whether
during or after his employment with the Company, he will fully cooperate with
Company in effecting a smooth transition of his responsibilities to others.  If
requested by the Company, Executive will promptly and fully respond to all
inquiries from the Company and its representatives relating to any claims or
lawsuits which relate to matters which occurred during his employment with the
Company.  If Executive is contacted as a potential witness to any claim or in
any litigation at any time, he will notify Company of any such contact or
request within one (1) day after learning of it and will permit the Company to
take all steps it deems to be appropriate, if any, to prevent his involvement,
or to be present during any such discussions.  This Section does not prohibit
Executive’s participation as a witness to the extent otherwise legally required
but does require that Executive provide Company with notice and the opportunity
to object and/or participate.


5.9.           Outside Activities. The Executive agrees that, during his
employment with the Company, he will not undertake any outside activity (except
as explicitly allowed pursuant to Section 2), whether or not competitive with
the business of the Company or any of its Subsidiaries or Affiliates, that could
reasonably give rise to a conflict of interest with his duties and obligations
to the Company or any of its Subsidiaries or Affiliates.
 
5.10.                      Ownership of Securities. Notwithstanding the
provisions set forth herein, the Executive shall have the right to (a) invest in
or acquire any class of securities issued by any Person not engaged in a
Competitive Business, or (b) acquire as a passive investor (with no involvement
in the operations or management of the business) up to 1% of any class of
securities which is (i) issued by any Person engaged in a Competitive Business,
and (ii) publicly traded on a national securities exchange or over-the-counter
market.
 
SECTION 6.                                TERMINATION.  Subject to the
respective continuing obligations of the parties hereto, including those set
forth in Section 5, the Executive’s employment by the Company hereunder may be
terminated prior to the expiration of the Term as follows:
 
6.1.           Death. The Executive’s employment hereunder shall terminate upon
his death.
 
6.2.           Incapacity. If the Executive shall have been unable to perform
his duties hereunder by reason of any physical or mental illness, injury or
other incapacity (a) for any period of sixty (60) consecutive days or (b) for a
total of one hundred twenty (120) days in any period of twelve (12) consecutive
calendar months, in the reasonable judgment of the Holdco Board, after
consultation with such experts, if any, as the Holdco Board may deem necessary
or advisable, the Company may terminate the Executive’s employment hereunder by
written notice to the Executive.
 
6.3.           Cause. The Company may terminate the Executive’s employment
hereunder for Cause at any time upon written notice to the Executive. For
purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive’s employment hereunder upon:  (a) the Executive’s breach of any of his
obligations set forth in this Agreement, which breach is not cured within
fifteen (15) days after receipt by the Executive of written notice from the
Holdco Board of such breach; (b) the Executive’s breach of his fiduciary duties
as an officer or director of the Company or any of its Subsidiaries or
Affiliates, or as an officer, trustee, director or other fiduciary of any
pension or employee benefit plan of the Company or any of its Subsidiaries or
Affiliates; or (c) the Executive’s commission of a felony involving fraud,
personal dishonesty or moral turpitude (whether or not in connection with his
employment).
 
6.4.           Other than for Cause. The Company may terminate the Executive’s
employment hereunder other than for Cause at any time upon written notice to the
Executive.
 
6.5.           Good Reason. The Executive may terminate the Executive’s
employment hereunder for Good Reason at any time upon sixty (60) days’ prior
written notice to the Company.  In the event of termination of the Executive
pursuant to this Section 6.5, the Holdco Board or the Company Board may elect to
waive the period of notice or any portion thereof. For the purposes of this
Agreement, the Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder upon: (a) material diminution in the nature or scope of
Executive’s responsibilities, duties or authority, in each case except in the
event of termination of the Executive’s employment pursuant to Section 6.1, 6.2,
6.3 or 6.6; provided, however, that the Company’s failure to continue
Executive’s appointment or election as a director or officer of any of its
Affiliates and any diminution of the business of the Company or any of its
Affiliates, including without limitation the sale or transfer of any or all of
the assets of the Company or any of its Affiliates, shall not constitute “Good
Reason”, or (b) material failure of the Company to provide Executive the Salary
and benefits in accordance with the terms of Section 3 hereof.
 
6.6.           Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days prior written notice to
the Company. In the event of termination of the Executive pursuant to this
Section 6.6, the Holdco Board may elect to waive the period of notice, or any
portion thereof.
 
SECTION 7.                                COMPENSATION UPON TERMINATION.
 
7.1.           Death. In the event of the Executive’s death during the Term, (a)
the Company shall pay or transfer, as the case may be, to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to his estate, (1) his Salary that is earned and unpaid at the date
of death and (2) on the earlier of (i) the date of the release of the audited
financial statements of the Company for the Bonus Year during which death occurs
or (ii) the date which is one hundred twenty (120) days after the end of such
Bonus Year, an amount equal to the product of (x) the Annual Bonus that the
Executive would otherwise have earned for such Bonus Year if death had not
occurred, multiplied by (y) a fraction, the numerator of which is the number of
days from the beginning of such Bonus Year until the date of death and the
denominator of which is 365; and (b) Holdco shall have the right to repurchase
the Executive’s vested and unvested shares of the Class B Common Stock of Holdco
pursuant to the terms of the Previous Stock Agreements and the Stock Option
Agreement.
 
7.2.           Incapacity. If the Executive’s employment shall be terminated by
reason of his incapacity pursuant to Section 6.2, then (a) the Company shall (1)
continue to pay the Executive his Salary, and the Executive shall continue to
participate in the employee benefit, retirement, compensation plans and other
perquisites as provided in Section 3, through the Termination Date, and (2) pay
the Executive on the earlier of (i) the date of the release of the audited
financial statements of the Company for the Bonus Year during which termination
pursuant to Section 6.2 occurs or (ii) the date which is one hundred twenty
(120) days after the end of such Bonus Year, an amount equal to the product of
(x) the Annual Bonus that the Executive would otherwise have earned for such
Bonus Year if termination pursuant to Section 6.2 had not occurred,
multiplied by (y) a fraction, the numerator of which is the number of days from
the beginning of such Bonus Year until the date of termination pursuant to
Section 6.2 and the denominator of which is 365; and (b) Holdco shall have the
right to repurchase the Executive’s vested and unvested shares of the Class B
Common Stock of Holdco pursuant to the terms of the Previous Stock Agreements
and the Stock Option Agreement.
 
7.3           Cause or Without Good Reason. If the Company shall terminate the
Executive’s employment hereunder for Cause pursuant to Section 6.3, or the
Executive shall terminate the Executive’s employment hereunder without Good
Reason pursuant to Section 6.6, the Company shall have no further obligations to
the Executive under this Agreement other than the payment of his Salary through
the Termination Date.
 
7.4.           Other than for Cause; Good Reason.
 
(a)           If the Company shall terminate the Executive’s employment
hereunder without Cause pursuant to Section 6.4 or the Executive shall terminate
his employment hereunder for Good Reason pursuant to Section 6.5, then:
 
(1) the Company shall pay to the Executive:
 
(A) as soon as reasonably practicable after the Termination Date, his Salary
through the Termination Date;
 
(B) as soon as reasonably practicable following the last day of the month in
which the Termination Date occurs, his Annual Bonus as described in Section 3.2,
subject to the  following:  For purposes of computing the percentage of Targeted
EBITDA which has been achieved pursuant to Exhibit A (the “Applicable
Percentage”), the Company shall compare (i) the actual EBITDA achieved from the
beginning of the fiscal year in which the Termination Date occurs through the
last day of the month in which the Termination Date occurs to (ii) the budgeted
EBITDA from the beginning of the fiscal year in which the Termination Date
occurs through the last day of the month in which the Termination Date occurs. 
The amount of the Annual Bonus payable to the Executive under this Section
7.4(a)(1)(B) shall be equal to (x) the applicable percentage of Salary set forth
opposite the Applicable Percentage on Exhibit A, multiplied by (y) the
Executive's Salary paid or payable from the beginning of the fiscal year in
which the Termination Date occurs through the Termination Date; and,


(C) for a period of two (2) years after the Termination Date, severance at a
rate equal to 100% of his Salary in effect at the time notice of termination is
given;
 
 
(2)  Holdco shall have the right to repurchase the Executive’s vested and
unvested shares of the Common Stock of Holdco pursuant to the terms of the
Previous Stock Agreements and the Stock Option Agreement, Securityholders
Agreement and Registration Rights Agreement; and

 
 
(3)  until the earlier to occur of (A) the passage of two (2) years after the
Termination Date or (B) the date on which the Executive commences other
employment in connection with which the Executive is eligible to receive medical
and dental benefits (including self-employment or engaging in an enterprise as a
sole proprietor or partner) (the “Benefits Termination Date”), if the Executive
was participating in any Company medical, vision and dental plans pursuant to
Section 3.6 and subject to any employee contribution applicable to Executive as
of the Termination Date, the Company shall contribute to the premium cost of
Executive’s coverage and that of Executive’s qualified dependents under its
medical, vision, and dental plans at the same rate that it contributes to the
premium cost for its active executives and their qualified dependents.

 
(b)           The obligations of the Company to the Executive under this Section
7.4 (other than Section 7.4(a)(1)(A)) are conditioned upon the Executive’s
signing a release of claims in the form of Exhibit B (the “Release”) within
twenty-eight (28) days of the date on which notice of termination is given and
upon such Release remaining in full force and effect thereafter. All severance
payments under this Section 7.4 will be in the form of salary continuation,
payable in accordance with the normal payroll practices of the Company and will
begin at the Company’s next regular payroll period following the effective date
of the Release, but shall be retroactive to the Termination Date.
 
7.5.           Early Termination of Severance Benefits. If the Executive’s
employment hereunder is terminated by the Company without Cause pursuant to
Section 6.4 or the Executive shall terminate his employment hereunder for Good
Reason pursuant to Section 6.5, and Executive subsequently engages in the
activities prohibited by Section 5, then the Company may thereafter immediately
terminate and shall not be required to continue on behalf of the Executive or
his dependents and beneficiaries any compensation provided for in Section
7.4 other than those benefits that the Company may be required to maintain for
the Executive under applicable law.
 
7.6.           Continuation of Health Care Benefits. If Executive was enrolled
in the Company’s medical, vision, and/or dental plans as of the Termination
Date, then upon the expiration of the Company’s obligations pursuant to this
Section 7 with respect to such medical, vision and/or dental benefits, the
Executive may elect to continue Executive’s participation and that of
Executive’s qualified dependents in those plans for the remainder of the COBRA
period, if any, by paying the full premium cost plus an administrative fee,
without regard to any provision of this Agreement.
 
7.7.           Post-Termination Obligations Generally. Except as expressly set
forth in this Section 7, and in the Previous Stock Agreements, the Stock Option
Agreement, the Securityholders Agreement and Registration Rights Agreement, the
Company and Holdco shall have no further obligations to the Executive following
expiration of the Term, and performance by the Company and/or Holdco of any
obligation specifically provided in this Section 7 shall constitute full
settlement of any claim that the Executive may have on account of such
termination against the Company and/or Holdco or their respective Subsidiaries
and Affiliates and all of their respective past and present officers, directors,
stockholders, controlling Persons, employees, agents, representatives,
successors and assigns and all other others connected with any of them, both
individually and in their official capacities.
 
7.8.           Payments after Death. Should the Executive die after the
termination of his employment with the Company while any amounts are payable to
him hereunder, this Agreement shall inure to the benefit of and be enforceable
by Executive’s executors, administrators, heirs, distributees, devisees and
legatees, and all amounts payable hereunder shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to his estate.
 
SECTION 8.                                CONFLICTING AGREEMENTS.  The Executive
hereby represents and warrants that the execution of this Agreement and the
performance of the Executive’s obligations hereunder will not breach or be in
conflict with any other agreement to which the Executive is a party or by which
the Executive is bound and that the Executive is not now subject to any
covenants against competition, non-solicitation or similar covenants that would
affect the performance of the Executive’s obligations hereunder or would
restrict the Company in its operations, including hiring any additional
executives.  The Executive has provided the Company with true and correct copies
of all agreements that remain binding between the Executive and the Executive’s
former employer or employers and any similar agreements governing the
Executive’s rights and obligations relating to any former employer. The
Executive will not disclose to or use on behalf of Holdco or the Company any
confidential or proprietary information or trade secrets of a third party
without such party’s consent.
 
SECTION 9.                                WITHHOLDING. Except as otherwise
expressly provided, all payments made by the Company under this Agreement shall
be net of any tax or other amounts required to be withheld by the Company under
any applicable law or legal requirement.
 
SECTION 10.                                NOTICES. All notices, requests and
demands to or upon the parties hereto to be effective shall be in writing, by
facsimile, by overnight courier or by registered or certified mail, postage
prepaid and return receipt requested, and shall be deemed to have been duly
given or made upon: (a) delivery by hand, (b) one business day after being sent
by nationally recognized overnight courier; or (c) in the case of transmission
by facsimile, when confirmation of receipt is obtained. Such communications
shall be addressed and directed to the parties as follows (or to such other
address as either party shall designate by giving like notice of such change to
the other party):
 
If to the Executive:
 
Stephen G. Fendrich


 
If to the Company:
 
Simmons Holdco, Inc.
One Concourse Parkway, Suite 800
Atlanta, Georgia, 30328
Attention: Chief Executive Officer, General Counsel
   and Executive Vice President – Human Resources
Facsimile: (770) 206-2669


with copies to:
 
Thomas H. Lee Partners, L.P.
75 State Street
Boston, MA 02109
Attention:                                Scott A. Schoen
Todd M. Abbrecht
George Taylor
Facsimile: (617) 227-3514


and


Weil, Gotshal & Manges, LLP
 
100 Federal Street, 34th Floor
 
Boston, Massachusetts  02110
 
Attention: James Westra, Esq.
 
Facsimile: (617) 772-8333
 
SECTION 11.                                DEFINITIONS; CERTAIN RULES OF
CONSTRUCTION. Certain capitalized terms are used in this Agreement with the
specific meanings defined below in this Section 11. Except as otherwise
explicitly specified to the contrary or unless the context clearly requires
otherwise, (a) the capitalized term “Section” refers to sections of this
Agreement, (b) the capitalized term “Exhibit” refers to exhibits to this
Agreement, (c) references to a particular Section include all subsections
thereof, (d) the word “including” shall be construed as “including, without
limitation”, and (e) references to “$” mean United States dollars.
 
11.1.              “Affiliate” shall mean (a) any Person directly or indirectly
controlling, controlled by or under direct or indirect common control with the
Company (or other specified Person), (b) any other Person which, together with
its Affiliates (as defined in clause (a) above), shall, directly or indirectly,
own beneficially or control the voting of at least 10% of the ownership interest
in the Company (or other specified Person) and (c) any other Person of which the
Company (or other specified Person) and its Affiliates (as defined in clauses
(a) and (b) above) shall, directly or indirectly, own beneficially or control
the voting of at least 10% of any class of outstanding capital stock or other
evidence of beneficial interest or of any interest as a general partner or joint
venturer.
 
11.2.              “Agreement” is defined in the Preamble to this Agreement.
 
11.3.              “Annual Bonus” is defined in Section 3.2.
 
11.4.              “Benefits Termination Date” is defined in Section 7.4(a)(3).
 
11.5.              “Bonus Year” means the fiscal year of the Company, provided,
however, that in the event the fiscal year of the Company is changed, any
calculations made under Section 3.2 and Exhibit A hereto shall be
proportionately adjusted as the Board, in its sole and absolute discretion,
shall deem appropriate.
 
11.6.              “Business of the Company” means the highly competitive
business of developing, manufacturing, marketing, distributing, and/or selling
sleep products, including mattresses, foundations, changing pads and covers, and
bedding components for the same.


11.7.              “Cause” is defined in Section 6.3.
 
11.8.              “Common Stock” means the common stock, $.01 par value, of
Holdco.
 
11.9              “Class B Shares” is defined inSection 3.3
 
11.10.                      “Company” is defined in the preamble to this
Agreement.
 
11.11.                      “Company Board” is defined in Section 2.
 
11.12.                      “Competitive Business” means any firm, partnership,
joint venture, corporation and/or any other entity and/or person, including but
not limited to Sealy Corporation, Serta International, Spring Air Company,
Select Comfort Corporation, Tempur-Pedic International, Inc., King Koil
Licensing Company, Inc., and/or any licensee of such entity, that develops,
manufactures, markets, distributes, and/or sells any of the sleep products
described in Section 11.6.
 
11.13.                      “Confidential Information” means information about
the Company and its Customers, Customer Prospects, and/or Vendors that is not
generally known outside of the Company, which you will learn of in connection
with your employment with the Company.  Confidential Information may include,
without limitation: (1) the terms of this Agreement, except as necessary to
inform a subsequent employer of the restrictive covenants contained herein
and/or your attorney, spouse, or professional tax advisor and, even as to such a
person, only if the person agrees to honor this confidentiality requirement; (2)
the Company’s business policies, finances, and business plans; (3) the Company’s
financial projections, including but not limited to, annual sales forecasts and
targets and any computation(s) of the market share of Customers and/or Customer
Prospects; (4) sales information relating to the Company’s product roll-outs;
(5) customized software, marketing tools, and/or supplies that you may be
provided access to by the Company and/or may create; (6) the identity of the
Company’s Customers, Customer Prospects, and/or Vendors (including names,
addresses, and telephone numbers of Customers, Customer Prospects, and/or
Vendors); (7) any list(s) of the Company’s Customers, Customer Prospects, and/or
Vendors; (8) the account terms and pricing upon which the Company obtains
products and services from its Vendors; (9) the account terms and pricing of
sales contracts between the Company and its Customers; (10) the proposed account
terms and pricing of sales contracts between the Company and its Customer
Prospects; (11) the names and addresses of the Company’s employees and other
business contacts of the Company; and (12) the techniques, methods, and
strategies by which the Company develops, manufactures, markets, distributes,
and/or sells any of the sleep products described in Section 11.6.
 
11.14.                     “Customers” means any firm, partnership, corporation
and/or any other entity and/or person that purchased or purchases from the
Company any of the sleep products described in Section 11.6.


11.15.                     “Customer Prospects” means any firm, partnership,
corporation and/or any other entity and/or person reasonably expected by the
Company to purchase from the Company any of the sleep products described in
Section 11.6.


11.16.                      “$” is defined in the introductory paragraph to this
Section 11.
 
11.17.                      “EBITDA Performance” is defined in Section 3.2.
 
11.18.                      “Effective Date” is defined in the preamble.
 
11.19.                      “Executive” is defined in the preamble.
 
11.20.                      “Exhibit” is defined in the introductory paragraph
to this Section 11.
 
11.21.                      “Good Reason” is defined in Section 6.5.
 
11.22.   “including” is defined in the introductory paragraph to this Section
11.
 
11.23.                      “Holdco” means Simmons Holdco, Inc., a Delaware
corporation.
 
11.24.                      “Holdco Board” is defined in Section 2.
 
11.25.                      “Metropolitan Area” means the Atlanta, Georgia
metropolitan area.
 
11.26.                      “Person” means any individual, partnership,
corporation, association, trust, joint venture, limited liability company,
unincorporated organization or entity, and any government, governmental
department or agency or political subdivision thereof.
 
11.27.                      “Plan” is defined in Section 3.3.
 
11.32.                      “Previous Stock Agreements” is defined in Section
3.3.
 
11.28.                      “Products” means all products planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company or any of its Subsidiaries or Affiliates,
together with all services provided or planned by the Company or any of its
Subsidiaries or Affiliates, during the Executive’s employment.
 
11.29.                     “Proprietary Rights” means any and all inventions,
discoveries, developments, methods, processes, compositions, works, supplier and
customer lists (including information relating to the generation and updating
thereof), concepts, and ideas (whether or not patentable or copyrightable)
conceived, made, developed, created, or reduced to practice by Executive
(whether at the request or suggestion of the Company or otherwise, whether alone
or in conjunction with others, and whether during regular hours of work or
otherwise) prior to or during Executive’s, which may be directly or indirectly
useful in, or related to, the Business of the Company or any business or
products contemplated by the Company while Executive was or is an employee,
officer, or director of the Company.


11.30.                      “Release” is defined in Section 7.4(b).
 
11.31.                      “Registration Rights Agreement” is defined in
Section 3.3.
 
11.32.                      “Salary” is defined in Section 3.1.
 
11.33.                      “Section” is defined in the introductory paragraph
to this Section 11.
 
11.34.                      Securityholders Agreement” is defined in Section
3.3.
 
11.35.                      “Stock Option Agreement” is defined in Section 3.3.
 
11.36.                      “Subsidiary” means any Person of which the Company
(or other specified Person) shall, directly or indirectly, own beneficially or
control the voting of at least a majority of the outstanding capital stock (or
other shares of beneficial interest) entitled to vote generally or at least a
majority of the partnership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.
 
11.37.                      “Term” is defined in Section 1.2.
 
11.38.                      “Termination Date” is defined in Section 1.2.
 
11.39.               “Trade Secret” means Confidential Information which meets
the additional requirements of the Delaware Uniform Trade Secrets Act (“DUTSA”),
6 Del. Code Ann. §§ 2001-2011, and/or under any other applicable law.


11.40.                      “Vendors” means any individual and/or entity that
provided goods and services to the Company.
 
SECTION 12.                                MISCELLANEOUS. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is approved by the Board and agreed to in writing by the Executive
and such officer as may be specifically authorized by the Board in connection
with such approval. No waiver by either party hereto at any time of compliance
with or of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.
 
SECTION 13.  GOVERNING LAW AND REMEDIES.  In addition to any other remedies at
law or in equity it may have, each party shall be entitled to seek equitable
relief, including injunctive relief and specific performance, in connection with
a breach of the provisions of this Agreement.  The Company and Executive
acknowledge and agree that they are bound by their arbitration obligations under
Exhibit C attached hereto, which the Company and Executive also hereby agree to
execute contemporaneously and is an integral part of this Agreement.  The
Company and Executive agree and acknowledge that all provisions of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware exclusively and without reference to principles of conflict of
laws; provided, however, the Federal Arbitration Act (“FAA”) will supersede
state laws to the extent inconsistent.  The Arbitrator(s) shall have no
authority to apply the law of any other jurisdiction.


/s/  SGF
Your initials to acknowledge agreement to Governing Law and Remedies provision
in Section 13.



 
SECTION 14.                                SEVERABILITY. If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
 
SECTION 15.                                COUNTERPARTS. This Agreement may be
executed in any one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same
instrument.  Executed counterparts may be delivered by facsimile transmission.
 
SECTION 16.                                ENTIRE AGREEMENT. This Agreement, and
the Plan, constitute the entire agreement between the parties hereto, and
supersede any and all prior communications, agreements and understandings,
written or oral, with respect to the terms and conditions of the Executive’s
employment with the Company, including the letter agreement between the
Executive, Simmons Company and Simmons Bedding Company dated August 3, 2005 and
the clarification of the letter agreement dated March 14, 2006.  The parties
acknowledge, however, that this Agreement does not supersede the Previous Stock
Agreements, the Securityholders Agreement or the Registrations Rights Agreement.
 
SECTION 17.                                ASSIGNMENT. This Agreement shall
inure to the benefit of and be binding upon (a) the Executive, his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees and (b) the Company, Holdco and their
respective successors (including by means of reorganization, merger,
consolidation or liquidation) and permitted assigns. The Company or Holdco may
assign this Agreement to any of its Subsidiaries or to any successor of the
Company or Holdco by reorganization, merger, consolidation or liquidation and
any transferee of all or substantially all of the business or assets of the
Company or Holdco or of any division or line of business of the Company or
Holdco with which the Executive is at any time associated. The Company requires
the personal services of the Executive hereunder and the Executive may not
assign this Agreement.
 
 [Signatures next page]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, or caused this Agreement to be executed and delivered by its duly
authorized officer, as the case may be, all as of the date first above written.




SIMMONS BEDDING COMPANY




By:         /s/  Charles R.
Eitel                                                                  


Name:         
Charles R. Eitel                                                                        


Its:               Chairman and
CEO                                                            




SIMMONS HOLDCO, INC.


                             By:         /s/  Charles R.
Eitel                                                                  
 
                             Name:         
Charles R. Eitel                                                                        
 
                    Its:                Chairman and
CEO                                                            
                                                                   


                            /s/  Stephen G. Fendrich
STEPHEN G. FENDRICH




--------------------------------------------------------------------------------



Exhibit A
 
COMPUTATION OF EBITDA PERFORMANCE
 
% of Budgeted EBITDA Target1
% of Annual Bonus
% of Salary
90% or below2
0
0
91
10
7%
92
20
14%
93
30
21%
94
40
28%
95
50
35%
96
60
42%
97
70
49%
98
80
56%
99
90
63%
1002
100
70%






--------------------------------------------------------------------------------

 
1 The budgeted EBITDA target will be reset each year.  The Board will approve
the budgeted EBITDA target for any fiscal year on or prior to the later of (a)
the date which is 45 days after the end of such fiscal year or (b) the date
which is 15 days after the date of release of the audited financial statements
of the Company for the immediately preceding fiscal year.
 
2 Upon attaining 100% of budgeted EBITDA target, the amount of the Annual Bonus
will be increased thereafter by 4% of Salary for each 1% increase in EBITDA in
excess of 100% of theTarget.  The Annual Bonus is not capped.


--------------------------------------------------------------------------------



EXHIBIT B – RELEASE OF CLAIMS
 
FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with the terms of
the Employment Agreement effective as of January 1, 2008 (as amended and in
effect from time to time, the "Employment Agreement") between SIMMONS HOLDCO,
INC., a Delaware Corporation, (“Holdco”), and SIMMONS BEDDING COMPANY, a
Delaware corporation, along with its subsidiaries, parents, joint ventures,
affiliated entities, and includes its successors and assigns or any such related
entities (the “Company”), and me, I, on my own behalf and on behalf of my
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees and all others connected with me, hereby
release and forever discharge the Company and their respective Affiliates (as
defined in the Employment Agreement) and all of their respective past and
present officers, directors, stockholders, controlling persons, employees,
agents, representatives, successors and assigns and all others connected with
any of  them (all collectively, the "Released"), both individually and in their
official capacities, from any and all rights, liabilities, claims, demands and
causes of action of any type (collectively, "Claims") which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, in any way resulting from, arising out of or connected with
my employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company, each as amended from time to time); provided, however, that the
foregoing release shall not apply to (a) any right explicitly set forth in the
Employment Agreement to special payments and benefits to be provided in
connection with the termination of my employment, (b) any right to
indemnification set forth in Section 4.2 of the Employment Agreement or (c) any
rights as a participant in any retirement, profit sharing or other employment
benefit plan in accordance with the terms of such plans.


In signing this Release of Claims, I acknowledge that I have had at least 21
days from the date of notice of termination of my employment to consider the
terms of this Release of Claims and that such time has been sufficient; that I
have been advised in writing by the Company to seek the advice of an attorney
prior to signing this Release of Claims; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.


I understand that I may revoke this Release of Claims at any time within seven
days of the date of my signing by written notice to the Company and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the 7th day of December, 2007.


/s/  Stephen G. Fendrich
STEPHEN G. FENDRICH




--------------------------------------------------------------------------------



EXHIBIT C - ARBITRATION CLAUSE


(1)           In consideration of the benefits described in the Employment
Agreement executed by STEPHEN G. FENDRICH (the “Employee” or ”you”) and SIMMONS
HOLDCO, INC., a Delaware Corporation, (“Holdco”), and SIMMONS BEDDING COMPANY, a
Delaware corporation, along with its subsidiaries, parents, joint ventures,
affiliated entities, and includes its successors and assigns or any such related
entities (the “Company”) on the same date hereto and into which this Exhibit C
is incorporated (“Agreement”), the parties hereby agree that any controversy or
claim arising under federal, state and local statutory or common or contract law
between the Company and/or Holdco and you involving the construction or
application of any of the terms, provisions, or conditions of the Agreement,
including, but not limited to, breach of contract, tort, and/or fraud, must be
submitted to arbitration on the written request of the parties served on the
other.  Arbitration shall be the exclusive forum for any such controversy.  For
example, if the Company and you disagree as to whether the Company had Cause, as
defined by the Agreement, to terminate your employment or if the Company and you
have a dispute concerning the interpretation or enforceability of one or more
restrictive covenants, the parties will resolve the dispute exclusively through
arbitration.  The Arbitrator’s decision shall be final and binding on the
parties.
 
(2)           If any claim or cause of action at law or in equity is filed by a
party in any state or federal court which results in arbitration being compelled
and/or the claim or cause of action being dismissed, stayed, and/or removed to
arbitration pursuant to this Agreement, the party who instituted the claim or
cause of action in state or federal court, either wholly or in substantial part,
shall, at the discretion of the Arbitrator(s), reimburse the respondent for its
reasonable attorneys’ fees, costs, and necessary disbursements to the extent
permitted by law, in addition to any other relief to which it may be entitled,
related to the state or federal court claim or action.
 
(3)           Excluding the initial filing fee, which shall be borne by the
claimant, the cost of arbitration shall be borne by the Company, unless the
Arbitrator determines that any claim(s) brought by you was/were wholly frivolous
or fraudulent.  If an arbitration or any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party,
either wholly or in substantial part, shall, at the discretion of the
Arbitrator, be entitled to its reasonable attorneys’ fees, costs, and necessary
disbursements to the extent permitted by law, in addition to any other relief to
which it may be entitled.
 
(4)           The parties hereby agree that all claims must be submitted to
arbitration administered by the American Arbitration Association’s Southeast
Case Management Center in Atlanta, Georgia and the arbitration will be conducted
in Atlanta, Georgia.
 
 
 (5)           The arbitration shall comply with and be governed by the American
Arbitration Association’s Commercial Arbitration Rules (“Rules”) effective as of
the execution date below, to the extent such Rules are not contrary to the
express provisions of this Agreement.  The parties also agree that the American
Arbitration Association Optional Rules for Emergency Measures of Protection
(“Emergency Rules”) shall apply to proceedings under this Agreement.  The above
Rules and Emergency Rules can be found at the following page of the American
Arbitration Association’s website,
www.adr.org: http://www.adr.org/sp.asp?id=22440.  You acknowledge that you
should read these Rules and Emergency Rules and that it is your responsibility
to be familiar with them prior to signing the Agreement.  If you are unable to
access the Rules and/or Emergency Rules at the above website, you can request a
copy of them from a Company official prior to signing the Agreement.
 
(6)           The parties agree and acknowledge that all provisions of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware exclusively and without reference to principles of conflict of
laws; provided, however, the Federal Arbitration Act (“FAA”) will supersede
state laws to the extent inconsistent.  Any claim(s) involving the construction
or application of this Agreement must be submitted to arbitration within the
statute of limitations period for such claim(s) under Delaware state law.  The
Arbitrator(s) shall have no authority to apply the law of any other
jurisdiction.
 
(7)           The dispute shall be heard and determined by one Arbitrator,
unless the parties mutually consent in writing signed by you and an authorized
representative of Company and/or Holdco to a panel of three (3)
Arbitrators.  Unless the parties mutually consent otherwise, the parties agree
and request that the Arbitrator(s) issue a reasoned award in accordance with
Commercial Arbitration Rule R-42(b).
 
I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.




Executed this  7th day of December, 2007.
                    (day)              (month)


 


STEPHEN G.
FENDRICH                                                                                                 SIMMONS
BEDDING COMPANY
SIMMONS HOLDCO, INC.


/s/  Stephen G.
Fendrich                                                                                                By:  /s/ 
Charles R. Eitel
 
Name: /s/  Charles R. Eitel


Social Security
#:  __________________                                                                                     Title: 
Chairman and CEO




 


 